Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1134
                     Lower Tribunal No. F99-41138A
                          ________________


                              Willie Brown,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     Willie Brown, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.